Title: From Thomas Jefferson to Jacob Bouldin, 20 July 1802
From: Jefferson, Thomas
To: Bouldin, Jacob


          
            Sir
            Washington July 20. 1802.
          
          Your favor of the 15th. came to hand last night, & tomorrow I leave this to pass at Monticello the two bilious months of August & September. I shall not be here again till the 1st. of October. besides the delay this would occasion to your submitting your draughts to my inspection, I ought candidly to mention, that my duties occupying my whole time & calling for more if I had it, I am obliged to deny myself the pleasure of mathematical & other speculations which are not immediately connected with my duty. it is not probable therefore that I should have time to consider the drawings you speak of with attention enough to form a judgment of them. as you do not mention their nature, I am not able to say whether they are in a line on which I should be able to give an opinion. Accept my respects & best wishes
          
            Th: Jefferson
          
        